Title: From John Quincy Adams to Thomas Boylston Adams, 22 January 1804
From: Adams, John Quincy
To: Adams, Thomas Boylston



22. January 1804.

I do not take the Washington Federalist; and it is now in general so poorly conducted as hardly to be worth sending you if I did—But I sent you some time since one of its numbers, and will send you others if they should contain any thing interesting to the fire-side.
I can also inclose to you the Intelligencer which contains a pretty good report of the debates in the House— Those in the Senate are not reported at all, unless upon some favourite topic—And as hearers are now shut out from our floor, we are as undisturbed as if the galleries were always closed—I am not sorry for this—for if our debates were reported I am afraid the fire-side itself would think me too loquacious.
Louisiana Revenue, Louisiana Government, and American ( read foreign) Seamen, are now the important topics of controversy—You will mark in the Journals and papers I send you the progress of the two first—the third is meant to drive us into a War with England, and I fear will answer its purpose—Yet as the TITLE of the bills is for the protection of American Seamen, and Seamen of the United States, when I attacked its frantic provisions, at the second reading, I wish you had seen the hornet’s nest that burst down upon my head on the first day’s debate—Not a soul supported me in my principles and half the federalists declared against me—However they at last thought it was worth thinking a little more about, and at the second day’s debate the federalists rallied a little, and the others began to stagger—Tuesday it is to come on again—My amendment will be rejected, I suppose unanimously—or at least next to it—Some modification however will take place, but not enough to make the Law consistent with the Laws of Nations—The project is a deep-laid one, and they thought, by the colour of protecting American Seamen to scare all opposition out of doors—The fraud however is detected and I hope will be exposed.
There is not one single word for the protection of American Seamen in either of the bills—It is to protect British Seamen, deserting from the British service, and contriving to get on board an American Merchant vessel, even within the British Jurisdiction—To protect a sailor, who may desert from a Man of War in the river Thames, against impressment by his lawful Commander.—Judge of the principle and its inevitable consequences.
Adieu.
